McGivern, J.
(dissenting). Some of the observations of the majority anent the capacity of an authorized person to bind a corporation are all very true. But we are dealing here with a specific statute, specifically relating to real property and literally mandating that the authority of the agent be ‘1 authorized by writing” (General Obligations Law, § 5-703, subd. 2; § 5-1111). Thus, I fail to see how a trial would be other than an idle ceremony. It is clear now that no such writing exists either singly, or collectively as resulting from any grouping of the deficient communications in the record. And all the evidence is on display now, this being a motion for summary judgment. *97(Dodwell & Co. v. Silverman, 234 App. Div. 362; Kramer v. Harris, 9 A D 2d 282.) Where it is clear, as it is here, that the controlling facts in the affidavits of both parties are undisputed and that these ultimate facts would not be changed by further developments, summary judgment is a proper remedy. (New York Tel. Co. v. Telesystems Corp., 27 A D 2d 866.) Here, it is not even suggested that pertinent disclosure is not complete. And in their totality, the writings do not amount to a written authorization as exacted by the statute, with or without specific referability to the leasehold. (See Hamilton Park Bldrs. Corp. v. Rogers, 4 Misc 2d 269; Sloan Foundation v. Atlas, 42 Misc 2d 603.) Nor can estoppel be invoked, as the tenant was charged with knowledge of the infirmity of the agent’s authority relating to real property; and such renovations as were made by the tenant were not unequivocally referable to the claimed extension of the lease. On this record, they must as a matter of law be held to be reasonably attributable to the tenant’s valid pre-existing lease fo.r a term of five years, commencing but 14 days prior to the date of the challenged extension agreement. And if there were any change of position, it was a change the tenant had no right to make. (Lancaster of Fresh Meadow v. Suderov, 6 Misc 2d 12; Central N. Y. Realty Corp. v. Abel, 28 A D 2d 50.) The very affidavits of the agent demonstrate he himself knew he was no plenipotentiary when it came to real estate. Invariably, he sought ratification, as indeed he had to, not being an officer, not even a director or a known dominant stockholder. His own practice negates the claimed authority. In any event, the statute barred his way, with its demand he first get authorization, which alas, in this case, he did not get, although it was a sine qua non for a valid extension of the lease.
Special Term was correct and .should be upheld.
Eager, J. P., Capozzoli and Nunez, JJ., concur with Steuer. J.; McGtvern, J., dissents in opinion.
Order and judgment (one paper) reversed on the law, with $50 costs and disbursements to the appellants, the judgment vacated and the motion denied.